FILED
                              NOT FOR PUBLICATION                           JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WINNY SUTANTO; DHANI RACHMAT                     No. 11-73114
SANTOSO,
                                                 Agency Nos.         A088-272-288
               Petitioners,                                          A088-272-289

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Winny Sutanto and Dhani Rachmat Santoso, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying Sutanto’s

application for asylum, withholding of removal, and relief under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Sutanto alleges she suffered past persecution and has a well-founded fear of

future persecution on account of her Chinese ethnicity and Buddhist religion.

Substantial evidence supports the agency’s finding that Sutanto failed to establish

past persecution because, even considered cumulatively, her experiences in

Indonesia do not rise to the level of persecution. See Halim v. Holder, 590 F.3d
971, 975-76 (9th Cir. 2009); Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.

2003) (harassment, threats, and one beating did not compel finding of past

persecution). Further, substantial evidence supports the agency’s determination

that, even under a disfavored group analysis, Sutanto failed to establish sufficient

individualized risk of harm to demonstrate a well-founded fear of persecution. See

Halim, 590 F.3d at 977-79; see also Loho v. Mukasey, 531 F.3d 1016, 1017-18 (9th

Cir. 2008) (regarding “voluntary return trips to country of feared persecution”).

Therefore, her asylum claim fails.

      Because Sutanto has not established eligibility for asylum, she necessarily

cannot meet the more stringent standard for withholding of removal. See Zehatye,
453 F.3d at 1190.


                                           2                                    11-73114
      Sutanto’s contention that the agency failed to apply disfavored group

analysis to her claims is not supported by the record.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Sutanto failed to establish that it is more likely than not that she will be

tortured if she returns to Indonesia. See Wakkary v. Holder, 558 F.3d 1049, 1067-

68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                           3                                     11-73114